          Case 1:18-cv-02929-RBW Document 89 Filed 03/22/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,             )
                                    )                    Case No. 18-cv-2929 (RBW)
               Plaintiffs,          )
                                    )
       v.                           )                    JOINT PROPOSED SCHEDULE
                                    )
XAVIER BECERRA, in his official     )
capacity as Secretary of Health and )
Human Services,                     )
                                    )
               Defendant.           )
____________________________________)

         Pursuant to the Court’s Order of February 22, 2021, the parties file this joint proposed

schedule regarding dispositive briefing.

         Plaintiffs’ Proposal:

         Assuming that a class is certified under FED.R.CIV.P. 23(b)(3) or that the Court elects to

require notice for a class certified under FED.R.CIV.P. 23(b)(2), as set forth in Plaintiffs’ class

certification briefing, Plaintiffs will engage a third-party notice service to mail notices by first class

mail, receive opt-outs, and provide that information to both Plaintiffs’ and the Secretary’s counsel.

Further, as Plaintiffs understand the Court’s direction regarding dispositive briefing, such briefing

will only be considered once class notice has been completed and Plaintiffs’ proposal is based on

dates relative to a class certification decision.

         As detailed below, in order to minimize further delay in this case, Plaintiffs propose that

class notice and dispositive briefing proceed simultaneously so that the briefing will be completed

and ready for hearing/decision at the earliest possible date. As proposed, the hearing/decision on

dispositive motions is scheduled to occur after all the parties (including any potential MAPs) are

known.




                                                    1
         Case 1:18-cv-02929-RBW Document 89 Filed 03/22/21 Page 2 of 4




                       Date                                               Activity
 30 days after class certification decision          Secretary to provide Plaintiffs’ counsel with
                                                     electronic files including names, associated
                                                     HICNs, mailing addresses, and claim
                                                     numbers for absent class members. In
                                                     addition, for Part C class members, the
                                                     Secretary to provide MAP’ contact name and
                                                     mailing addresses for each Part C class
                                                     member/claim.
 30 days after class certification decision          Opening dispositive briefs due.
 50 days after class certification decision          Opposition briefs due.
 60 days after class certification decision          Reply briefs due.
 90 days after class certification decision          Deadline for class members to submit opt-
                                                     outs and for motions to join/intervene by
                                                     MAPs.
 115 days after class certification decision         Court to hold hearing or issue decision on
                                                     dispositive motions no sooner than this date.

       If for some reason, either the class certification motion is denied or only partially granted,

Plaintiffs anticipate that they will seek interlocutory appeal pursuant to F ED.R.CIV.P. 23(f) and

request that this Court stay proceedings until either the Court of Appeals refuses to take up the

interlocutory appeal or rules on the same.

       Defendant’s Proposal:

       Plaintiffs do not dispute that dispositive motions should be filed after this Court rules on

their pending motion for class certification, and not before. The parties also seem to agree that the

appropriate schedule for such motions will depend, at least in part, on the Court’s ruling on class

certification. If the Court certifies a class under Federal Rule of Civil Procedure 23(b)(3),

provisions will have to be made for notice and an opportunity for class members to opt out; the

Court could also choose to require to require notice to a class certified under Rule 23(b)(2). If a

certified class included Medicare Advantage beneficiaries, then (as plaintiffs also seemingly

acknowledge, with their reference to “MAPs”) the schedule would have to provide the relevant

Medicare Advantage insurers with an opportunity to participate as parties to this case. See 42


                                                 2
         Case 1:18-cv-02929-RBW Document 89 Filed 03/22/21 Page 3 of 4




U.S.C. § 1395w-22(g)(5). Finally, as plaintiffs point out, Rule 23(f) permits either party to petition

the Court of Appeals to review this Court’s “order granting or denying class-action certification.”

Such a petition would be due 45 days after this Court’s ruling on class certification. As plaintiffs

also note, any party seeking to appeal could ask this Court or the Court of Appeals to stay

proceedings on the merits pending a resolution of the class certification issue.

        Since neither party contends that dispositive briefing should precede this Court’s decision

on class certification, and since an appropriate schedule would depend in considerable part on the

substance of the Court’s decision—which might or might not require notice to class members, or

to Medicare Advantage insurers entitled to participate in this case—the Secretary respectfully

suggests that it would be most appropriate for the Court to order the parties to submit a joint

proposed schedule for dispositive briefing 60 days after the issuance of this Court’s order on class

certification. At that point, the Court and the parties will know the structure of any certified class,

and whether either party has sought an appeal under Rule 23(f).

        If the Court wishes to enter a schedule for dispositive briefing now, the Secretary suggests

that plaintiffs’ motion for summary judgment shoud be filed 60 days after a denial of class

certification, with the Secretary’s cross-motion to follow 21 days later, followed by plaintiffs’

opposition and reply 21 days after that, and the Secretary’s reply 14 days later. If class certification

is granted, the Secretary would ask that the Court provide an appropriate opportunity for class

members to receive notice and exercise any right to opt out of this litigation, and (if necessary) for

Medicare Advantage insurers to join this case. As parties, see 42 U.S.C. § 1395w-22(g)(5), the

insurers would be entitled to participate in dispositive briefing, which the schedule proposed by

plaintiffs above would seem to preclude.




                                                   3
        Case 1:18-cv-02929-RBW Document 89 Filed 03/22/21 Page 4 of 4




Dated: March 22, 2021                     Respectfully submitted,

                                          /s/Jeffrey Blumenfeld
                                          D.C. Bar No. 181768
                                          LOWENSTEIN SANDLER LLP
                                          2200 Pennsylvania Avenue, NW
                                          Washington, DC 20037
                                          Telephone: (202) 753-3800
                                          Facsimile: (202) 753-3838
                                          jblumenfeld@lowenstein.com

                                                     and

                                          PARRISH LAW OFFICES
                                          James C. Pistorino
                                          788 Washington Road
                                          Pittsburgh, PA 15228
                                          Telephone: (412) 561-6250
                                          Facsimile: (412) 561-6253
                                          james@dparrishlaw.com

                                          Attorneys for Plaintiffs

                                                 and

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          MICHELLE BENNETT
                                          Assistant Director, Federal Programs Branch

                                          /s/ James Bickford
                                          JAMES BICKFORD
                                          Trial Attorney (N.Y. Bar No. 5163498)
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20530
                                          James.Bickford@usdoj.gov
                                          Telephone: (202) 305-7632
                                          Facsimile: (202) 616-8470

                                          Counsel for Defendant




                                      4
